

Exhibit 10.2
SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT
 
BETWEEN
 
RICHARD B. VILSOET AND DYCOM INDUSTRIES, INC.
 
WHEREAS, effective as of May 9, 2005, Richard B. Vilsoet and Dycom Industries,
Inc. entered into an employment agreement (as amended from time to time, the
“Employment Agreement”);
 
WHEREAS, pursuant to paragraph 9 of the Employment Agreement, the Employment
Agreement may be amended by a written instrument executed by the undersigned
parties;
 
WHEREAS, the undersigned parties desire to amend the Employment Agreement as set
forth herein; and
 
WHEREAS, the undersigned parties represent and warrant that the execution and
delivery of this amendment has been duly and validly executed and delivered and
is valid and binding.
 
NOW, THEREFORE, the Employment Agreement is hereby amended, effective as of May
25, 2010, as follows:
 
1. The last sentence of paragraph 2 of the Employment Agreement is deleted in
its entirety and the following language is added to read as follows:
 
“Notwithstanding anything in the Employment Agreement to the contrary, if a
“Change of Control”, as defined in paragraph 5(f) hereof, occurs during term of
the Employee’s employment hereunder, the Employee’s employment under the
Employment Agreement shall be extended for 24 months following the consummation
of the Change of Control and shall terminate upon the earlier of the (x) second
anniversary of the consummation of the Change of Control and (y) termination of
the Employee’s employment under the Employment Agreement (the “Extended
Term”).  The period from the Effective Date until the termination of the
Employee’s employment hereunder, including, if applicable, the Extended Term, is
referred to as the “Employment Term” (provided that solely for purposes of
paragraph 4(c) hereof, the Employment Term shall be deemed to end on the date on
which the term of the Employee’s employment hereunder was extended, including,
if applicable, the Extended Term, without regard to his termination of
employment).”
 
2. Paragraph 5(d) of the Employment Agreement is amended by adding the following
language at the end thereof:
 
“Notwithstanding the foregoing, this paragraph 5(d) shall not apply in the event
the Employee resigns his employment for Good Reason (as defined below) on or
following a Change of Control pursuant to paragraph 5(f) hereof.”
 
3. Paragraph 5(f) of the Employment Agreement is amended and restated in its
entirety to read as follows:
 
“(f) Termination without Cause or resignation for Good Reason on or following a
Change of Control.  (i)  Subject to the execution and delivery of a general
release of claims against the Company as provided under paragraph 5(b) hereof,
if, prior to the expiration of the Employment Term, the Company terminates the
Employee’s employment without Cause or the Employee resigns from his employment
for Good Reason on or prior to the second anniversary following the consummation
of a Change of Control, the Employee shall receive the Severance Benefits
(provided that the Severance Benefits shall be payable in a single lump sum
within five days following such termination of employment) and shall also be
entitled to full and immediate vesting, to the extent not already vested, of all
outstanding equity-based awards, including but not limited to stock options,
restricted stock, and restricted stock unit awards, granted by the Company to
the Employee pursuant to any of the Company’s long-term incentive plans.  In
addition, all outstanding performance share, performance share unit, and other
equivalent awards granted by the Company to the Employee pursuant to any of the
Company’s long-term incentive plans shall immediately vest at their respective
target performance levels to the extent not already vested.
 
(ii)  A “Change of Control” shall be deemed to have occurred with respect to the
Company upon the occurrence of any of the following events:
 
(A)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations promulgated thereunder) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of more than 20% of the total outstanding voting stock
of the Company, excluding, however,   (1) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company; (2) any acquisition by the Company; or (3) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any entity controlled by the Company;
 
(B)           the individuals who constitute the Board as of May 25, 2010 (the
“Incumbent Board”) cease to constitute a majority of the Board; provided,
however, (1) that if the nomination or election of any new director of the
Company was approved by a majority of the Incumbent Board, such new director
shall be deemed a member of the Incumbent Board and (2) that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Exchange Act) or as a result
of a solicitation of proxies or consents by or on behalf of any “person” or
“group” identified in clause (A) above;
 
(C)           a reorganization of the Company or the Company consolidates with,
or merges with or into another person or entity or conveys, transfers, leases or
otherwise disposes of all or substantially all of its assets to any person or
entity, or any person or entity consolidates with or merges with or into the
Company; provided, however, that any such transaction shall not constitute a
Change of Control if (1) the shareholders of the Company immediately before such
transaction own, directly or indirectly, immediately following such transaction
in excess of 50% of the combined voting power of the outstanding voting
securities of the corporation or other person or entity resulting from such
transaction, (2) no “person” or “group” owns 20% or more of the outstanding
voting securities of the corporation or other person or entity resulting from
such transaction, and (3) a majority of the Incumbent Board remains; or
 
(D)           the approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
 

--------------------------------------------------------------------------------

 
 
(iii)  Resignation for “Good Reason” shall mean termination of employment by the
Employee because of the occurrence of any of the following events:
 
(A)           a failure by the Company to pay compensation or benefits due and
payable to the Employee in accordance with the terms of the Employment
Agreement;
 
(B)           a material adverse change in the assignment of duties or
responsibilities inconsistent with those duties and responsibilities as set
forth in paragraph 1 of the Employment Agreement;
 
(C)           a relocation of the Company’s principal office by more than
25 miles from Palm Beach Gardens, Florida without the Employee’s consent; or
 
(D)           a failure by the Company to obtain agreement by a successor to
assume the Employment Agreement in accordance with paragraph 6(b).”
 
4. Except as otherwise expressly amended by this amendment, the Employment
Agreement shall continue in full force and effect.
 
5. This amendment may be executed in one or more counterparts, each of which
when executed shall be deemed an original but all of which together shall
constitute one and the same agreement.
 
IN WITNESS WHEREOF, the parties have entered into this amendment as of the date
set forth above.
 
                          

 

   DYCOM INDUSTRIES, INC.

 

 

   By:  /s/ Steven Nielsen      Name: Steven Nielsen      Title:  President &
CEO

 
Acknowledged and Agreed:
 
/s/ Richard B. Vilsoet                                                      
Name: Richard B Vilsoet